                            Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 1 of 8
AO 2458 (Rev.   09/19)   Judgnent in   a   Criminal Case   (form modified wittrin Disrict on Sept. 30, 2019)
                         Sheet   I


                                                UNIrgp Srarrs DTsrruCT CoURT
                                                               Southern District of New York
                                                                                    )
                UNITED STATES OF AMERICA
                                                                                    )
                                                                                              JUDGMENT IN A CRIMINAL CASE
                                       v.                                           )
                        Claudius English                                            )
                                                                                              Case   Number: 1:18 CR 492- 001 (PGG)
                  also known as'Jay Bames"                                          )
                 also known as "Brent English"                                      )         USMNumber: 78107-054
                                                                                    )
                                                                                    )          James E Neuman, David S Greenfield
                                                                                              Defendant's Attomey
                                                                                    )
THE DEFENDANT:
E    pleaded guilty to count(s)

E    pleaded nolo contendere to count(s)
     which was accepted by the court.

il*ar     found guilty on count(s)              1,2,3,4,5,6,7,8,9,         10
     after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section                      Nature of Offense                                                               Offense Epded              Count
18 U.S.c. $ 1594(c)                    Conspiracy to Engage in Sex Trafficking of Minors                              12t31t2013            1



18 U.S.c. $ 1591(aX1)                  Sex Trafficking of Minor Victim-1                                              4t30t2013             2

18 U.S.C. S 1591(bX2)

       The defendant is sentenced as provided in pages 2              through             I          ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

f]   The defendant has been found not guilty on count(s)

ilCount(s)        Any open counts                               E is        Mare dismissedonthemotionofthe United States.

          It is ordered that the defendant must notifu the United States attorney for this district within 30 days of any change of name, residence,
or mailins address until all fines, restitution, costs, ind special assessments iniposed by this judgment are fully paid. If ordered to pay restitution,
the defen-dant must notiry the court and United States attomey of material changes in economic circrrmstances.

                                                                                                                    ?,19t2021
                                                                                   Date of Imposition of Judgment




                                                                                   Signature ofJudge
                                                                                                               frilrraa*
                                                                                                         Hon. PaulG. Gardephe, U"S.D.J.
                                                                                   Name



                                                                                                                    2t19t2021
                                                                                   Date
                           Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 2 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 1A

                                                                                      Judgment-Page   2        of   I
DEFENDANT: Claudius English also known as "Jay Barnes" also                 J


CASE NUMBER: 1:18 CR 492'001 (PGG)

                                             ADDITIONAL COUNTS OF CONVICTION
Title & Section                    Naturc of Offense                              Offense Ended           Count
18 U.S.c. S 1591(aXl)               Sex Trafficking of Minor Victim-2              413012013              3

18 U.S.C. S 15e1(bX2)



18 U.s.c. $ 15e1(aX1)               Sex Trafficking of Minor Victim-3              11t3012013             4

18 u.S.C. S 15e1(bX2)



18 U.S.c. $ 1594(a)                 Attempted Sex Trafficking of Minor Victim-4    9t30/2413              5

18 U.S.C. $ 1591(a)(1)

and (b)(1)


18 U.S.C. $ 1s94(a)                 Attempted Sex Trafficking of Minor Victim-S    10t31t2013             6

18 U.S.c, S 1591(aX1)

and (b)(1)


18 u.S.C. $ 1594(a)                 Attempted Sex Trafficking of Minor Victim-6    10131t2013              7

18 U.S.c. S 1591(aX1)

and (b)(1)


18 u.S.c. S 15e1(aX1)                Sex Trafficking of Minor Victim-7             11t30t2013              I
18 U.S.C. S 1591(bX2)



18 U.s.c. $ 1201(aX1)                Kidnapping of Minor Victim-7                  11t16t2013              9

18 u.S.c. S 1201(gxl)
                             Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 3 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                         Sheet 2       Imprisonment
                                   -
                                                                                                              Judgment-Page 3       of   8
 DEFENDANT: Claudius English also known                       as "Jay Barnes" also I
 CASE NUMBER: 1:18 CR 492- 001 (PGG)

                                                                  IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total tenn ofi
           25 years'imprisonment on each of Counts One to Nine, to run concurrently.




      d    fnr   court makes the following recommendations to the Bureau of Prisons:

           The Court recommends that the Defendant be incarcerated at FCI Allenwood, and that he participate in sex offender
           management and substance abuse treatment programs



      il   fn"   defendant is remanded to the custody of the United States Marshal.


      f]   The defendant shall surrender to the United States Marshal for this district:

           trat                                          tr a.m. I p.m.              on

           n     as   notified by the United States Marshal.

      n    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           n     before 2 p.m. on

           n     as   notified by the United States Marshal.

           I     as   notified by the Probation or Pretrial Services Office.



                                                                         RETURN
 I have executed this judgment            as   follows




           Defendant delivered on                                                                to

 at                                                       , with a certified   copy of this judgment.



                                                                                                           UNITED STATES MARSHAL



                                                                                   By
                                                                                                        DEPUTY IjNITED STATES MARSHAL
                             Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 4 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 3              Release
                                   -
                                                                                                        Judgment*Page
DEFENDANT: Glaudius English also lmown as "Jay Bames, also                    I
CASENUMBER: 1:18 CR 492-001(pcc)
                                                         SUPERVISED RELEASE
Upon release from imprisonmenq you will be on supervised release for a term of:

                           5 years' supervised release on each of Counts One through Nine, to run concutrently




                                                        MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlaw"fully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonmeat and at least two periodic drug tests thereafter, as determined by t&e court.
                n   The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (cleckf applicabte)
4.       M you must make restitution in accordance with 18 U.S.C. $$ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check lf applicable)
5.       d you must cooperate in the collection of DNA as directed by the probation officer. (check lf appttcabte)
6. d you must comply with the requirements            of the Sex Offender Regis0ation and Notification Act (34 U.S.C. $ 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registation agency in &e location where you
            reside, worlq are a student, or were convicted of a qualifying offense. (check if applicable)
7. n        You must participate in an approved progrcm for domestic violence. (cheek dappttcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                                Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 5 of 8
AO 245B (Rev.    09/19)    Judgment in a Criminal Case
                           Sheet 3A               Release
                                    -
                                                                                               Judgment-Page                 of
DEFENDANT: Claudius English also known as "Jay Barnes" also                   I

CASE NUMBER: 1:18 CR 492- 001 (PGG)

                                            STAI\DARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identi! the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation ofHce or within a different time
       frame.
2.     After initially reporting to the probation offrce, you will receive instructions from the court or the probation offrcer about how and
       when you must report to the probation ofEcer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation offtcer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arangements (such as the people you live with), you must noti$ the probation officer at least l0 days before the change. If ry1ifring
       the piobation offrcer in advance is not possible due to unanticipated circumstances, you must noti$ the probation officer within 72
       hours ofbecoming aware ofa change or expected change.
6.     You must allow the probation offrcer to visit you at any time at youx home or elsewhere, and you must permit the probation offtcer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation offtcer excuses you from
       doing so. If you do not have full-time employment you must ty to find full-time employment, unless the probation officer excuses
       you ftom doing so. Ifyou plan to change where you work or anything about your work (such as your position or yourjob
       responsibilities), you must notifr the probation officer at least 10 days before the change. If noti$ing the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notifr the probation officer within 72 hours of becoming
       aware ofa change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activlty. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must noti$ the probation offrcer within 72 hours.
10.    You must not own, poisess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modifiea for, the specific purpose ofcausing bodily rnjury or death to anotherperson such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    You must follow t?re instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Rel e qs e C on diti ons, available at: www. uscourts. sov.



D   efendant's   S i grrature                                                                             Date
                           Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 6 of 8
AO 2458 (Rev.   09/19)   Judgrnent in a Criminal Case
                         Sheet 3D                Release
                                  -
                                                                                              Judgment-Page
DEFENDANT: Claudius English also known as "Jay Bames" also            I

CASENUMBER: 1:18 CR 492- 001 (PGG)

                                             SPECIAL CONDITIONS OF' ST]PERVISION
 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication or
 data storage device, cloud storage or media storage device, and effects to a search by any United States Probation Officer
 where there is a reasonable suspicion that violations of the conditions supervised release may be found. Failure to submit
 to a search may be grounds for revocation. You shall warn any other occupants that the premises may be subject to
 search pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

 You will not have contact with the victims in this case. This includes any physical, visual, written, or telephonic contact with
 such persons. Additionally, you must not directly cause or encourage anyone else to have such contact wlth the victims.

 You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
 outpatient mental health treatment program approved by the U.S. Probation Office. You shallabide by all rules,
 requirements, and conditions of the sex offender treatment program(s), including submission to polygraph testing and
 refraining from accessing websites, chatrooms, instant messaging, or social networking Eites to the extent that the sex
 offender treatment and/or mental health treatment program determines that such access would be detrimental to your
 ongoing treatment. You will not view, access, possess, and/or download any pomography involving aclults unless
 approved by the sex-offender specific treatment provider. You must waive your right of confidentiality in any records for
 mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S. Probation Office to
 review the course of treatment and progress with the treatment provider. You must contribute to the cost of servie,es
 rendered based on your ability to pay and the availability of a third-party payor. The Court authorizes the release of
 available psychological and psychiatric evaluations and reports, including the presentence investigation report, to the sex
 offender treatment provider and/or mental health treatment provider.

 You will participate in an outpatient treatment program approved by the United States Probation Office, which program
 may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of a third-pafi payor. The Court authorizes the release
 of available drug treatment evaluations and reports, including the presentence investigation report, to the substance abuse
 treatment provider.

 You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office.
 You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards,
 playgrounds, and arcades. You must not view and/or access any web profile of users under the age of 18. This includes,
 but is not limited to, social networking websites, community portals, chat rooms or other online environment
 (audio/visual/messaging), etc. which allows for realtime interaction with other users, without prior approvalfrom your
 probation officer.
                               Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 7 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 5   *   Criminal         Penalties

                                                                                                                              Page            of
DEFENDANT: Claudius English also known as "Jay Barnes" also                                  I
CASENUMBER: 1:18 CR 492-001(PGG)
                                                      CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6


                        Assessment                Restitution                  Fine                       AYAA    Assessment*            JVTA Assessment**
TOTALS             $     900.00                   $1,720.00                $                          $                              $



 n     The determination of restitution is deferred until                             An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 il    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an apDroximatelv proportioned pavment. unless snecified otherwise in
                                                  colunin below. However, puisuant to l8U.S.C. $ 366aG). all nonfederal 'victims must be paid
       flt*f,tgy,-i#:i         Bler;:.irrl??E.payment

Name of Payee                                                       Total Loss***                     Restitution Ordered            Prioritv or Percentase
     See accompanying Order of Restitution                                                                             $1,720.00




TOTALS                                     s                        0.00               $                      1,720.00


 tl     Restitution amount ordered pursuant to plea agreement $

n       The defendant mu$t pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenthdayafterthedateofthejudgment,pursuanttolSU.S.C.$3612(0.                             Allofthepaytnentoptionsonsheet6maybesubject
        to puralties for delinquency and default, pursuant to 18 U.S.C. $ 3612(9).

n       The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

        n                                       the n fine n restitution.
             the interest requirement is waived for

        il   the interest requirement for the tr fine il restitution is modified                       as   follows:

 *                and                                                                  2018, Pub. L. No. 1 15-299.
 ,t*
 **                       total                                                            1094, 110, 110A, and 1l3A of Title 18 for offenses committed on
or                       13,   I
                            Case 1:18-cr-00492-PGG Document 119 Filed 02/20/21 Page 8 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 6 * Schedule of Pavments

                                                                                                                                Judgment*Page     8          of     I
 DEFENDANT: Claudius English also known as "Jay Barnes" also                                 I'

 CASE NUMBER: 1:18 CR 492- 001 (PGG)


                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, paynent of the total criminal monetary penalties is due as follows:

 A il       Lump sumpayment of               $   900.00                due immediately, balance due

            u      not later than
                                                                            'Of
            il     in accordance        with     I C, tr D, n                 or fl F below; or
                                                                             E,

 B tr       Payment to begin immediately (may be combined                  with n C, I D, or fl                              F below); or

 C tr       Payment in equal                               (e.g., weekly, monthly,   qaarrcrlg installments         of   $              over a period   of
                                (e.g., months or years),   to commence                            (e.g.,   j0 or 60 days) after the date of this judgment; or

 D tr       Payment in equal                                (e.g.,weeldy, monthly,quarterly)installmentsof $                   overaperiodof
                                (e.g., months or years),   to commence                     (e.g., j0 or 60 days) after release from imprisonment to a
            term ofsupervision; or

 E n        Payment during the term of supervised release will commence within                  (e.s., 3a or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    il    Special instructions regarding the payment of criminal monetary penalties:
             The terms of payment of restitution are outlined in the restitution order.




 Unlessthe courthas expresslv ordered otherwise. if,this iudgnent imposes imprisonment. payment ofcriminalmonetarv penalties is due durins
 the period of imprisonhent.- All criminal monetary p6naliies, excdpt those'payments niade through the Federal Buieau of Prisons' InmatE
 Findncial Respohsibility Program, are made to the-clbrk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 n    JointandSeveral

      Case Number
      Defendant and Co-Defendant Names                                                                      Joint and Several               Corresponding. Payee,
      (irrc I udi ng defe ndant numbe   r)                        TotalAmount                                   Amount                          fi approprlate




 n    The defendantshall paythe cost ofprosecution.

 n    The defendant shall pay the following court cost(s):

 n    The defendant shall forfeit the defendant's int€rest in the following property to the United States:




 Pavments shall be aoolied          h the followine order: (l ) assessment. (2) restitution orinciual. (3) restitution interesl (4) AVAA assessment.
 (5f fine principal,   (6'1   fine interest. (7) cofimunity iestitution. (8)iVfe assessmbnt, (9) p'eiralties, and (10) costs, inbluding cost of
 prosecution arid court costs.
